DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This application is a CON of 13/819,184 02/26/2013, now abandoned. 13/819,184 is a 371 of PCT/EP2011/065056 08/31/2011, PCT/EP2011/065056 claims priority to PRO 61/378,412 filed 08/31/2010.

Status of Claims
Claims 15-21 are pending. Claims 15-17 and 19-21 are under examination. Claim 18 is withdrawn. The examined species are
A process of producing a drug product comprising 
Composition II, on Page 16 of the specification, which includes 
a First Strip containing Compound A (“Fluticasone furoate”): 100mcg (micronized), lactose monohydrate: to 12.5mg, and in a 
Second Strip: Compound B (“Vilanterol triphenatate”): 40mcg (micronized), lactose monohydrate: to 12.5mg, magnesium stearate: 125 mcg. 
The hygroscopic material in the elected species comprises the 
desiccant, silica gel, in an amount of 8 grams, in a partially hydrated state, and positioned in a sachet. 
The sachet is positioned within enclosed volume of a package. The package also contains the dry powder inhalation device within this enclosed volume. In this elected species, there is no humectant.

Response to Arguments
Applicant's arguments filed Jan 18, 2022 have been fully considered but they are not persuasive. See below response to Attorney Arguments following the respective rejections.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-17 and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Box et al. (US Patent, 7 361 787, issued April 22, 2008) cited on applicant’s IDS dated 12/17/13,  
Taylor et al. (WO 01/98174, published December 27, 2001) cited on applicant’s IDS dated 02/26/2013 and 
Portier et al. (WO 2008/135570, published November 13, 2008, cited by applicant on IDS).

Claim 15 is directed to a process of producing a drug product comprising:
Providing a hygroscopic material that has been exposed to moisture sufficient to attain a predetermined relative humidity;
combining the hygroscopic material with a dry powder inhalation device containing one or more pharmaceutical compositions therein, wherein
the one or more pharmaceutical compositions comprise active ingredients 
(I) 4-{(1 R)-2-[(6-{2-[(2,6-dichlorobenzyl)oxy]ethoxy}hexyl)amino ]-1-hydroxyethyl}-2-(hydroxymethyl)phenol, or a salt thereof, (aka vilanterol) and 
(II) (6α, 11β, 16α, 17α)-6,9-difluoro-17-{[(fluoromethyl)thio]carbonyl}-11-hydroxy-16-methyl-3-oxoandrosta-1 ,4-dien-17-yl 2- furancarboxylate  (aka fluticasone furoate) or a solvate thereof; wherein each of the active ingredients (I) and (II) are present in the same or different pharmaceutical compositions, and
enclosing the dry powder inhalation device and hygroscopic material within a package to define an enclosed volume therein forming a drug product and wherein the hydration level of the hygroscopic material is such that enclosed volume has a Relative Humidity of from 20% to 40%.
The claimed process is the production of a drug product that comprises the elements of 
The drug combination of vilanterol and fluticasone (as per Box); 
Combined with an inhalation device (as per Box and Taylor)
Hygroscopic element exposed to moisture to achieve a predetermined humidity, where the hygroscopic element and inhalation device is enclosed in package (as per Taylor and Portier)
Where the enclosed package has a relative humidity of from 20% to 40% (as per Portier). 
Accordingly, prior art disclosing a combination of a long acting beta adrenergic receptor agonist (such as vilanterol) in combination with the orally inhaled steroid (fluticasone), packaged with an inhaler device under the claimed humidity conditions will render the claimed invention obvious.
Regarding claim 15, Box teaches applicant’s long acting beta 2 adrenergic agonist vilanterol both generically (compound of formula I) and specifically, see abstract; Figures 1-4 for XRPD; see columns 1-4; column 4, line 58-59; claims 1-25. 
Box specifically teaches and exemplifies vilanterol as a preferred compound, see column 9, lines 38-45; see also Figures 1-4 for XRPD of vilanterol (especially Figure 1 for XRPD data for the triphenylacetate salt), and see claim 4 where vilanterol is 1 of 6 exemplified/preferred compounds. 
Box teaches that compounds of formula I are combined with other compounds such as corticosteroids (columns 11-12; column 15, lines 10-13; and claim 7), preferably fluticasone propionate, see column 12, lines 4-5. 
Box teaches the use of excipients such as lactose for use with compounds of formula I as inhaled dry powders, see column 17, line 35 to line 67; column 18, lines 32-39.  See also column 17, line 35 bridging to column 18, line 31.   
Box teaches that its claimed compound of formula I (such as vilanterol) is administered by (dry powder inhaler) DPI devices, column 17, lines 35-67. See also dry powder compositions of vilanterol in capsules and cartridges (gelatin or blisters of laminated aluminum foil for use in inhaler); unit dose administration of DPI medicament packs (disk shape or elongated strip, DISKHALERTM and DISKUSTM); DPI bulk reservoir inhalation device (TURBUHALERTM); and metered doses of a DPI composition (ROTOHALERTM), Id.
While Box teaches the claimed drug products/combination, a long acting beta 2 adrenergic receptor agonist drug (vilanterol) with an inhaled corticosteroid (fluticasone) of claim 15, it does not specifically recite sachets of desiccant (silica gel) in packaging with the claimed relative humidity.
 Although Box teaches such a combination in the claimed DPI device and in a package as claimed with a hygroscopic material, it does not explicitly teach the claimed desiccant packet, in a packaging with the claimed relative humidity. However, use of desiccants such as silica gel in sachet packets, enclosed in packaging with DPIs administering inhaled drugs at the claimed relative humidity are known in the art as per Taylor and Portier.
Regarding the limitations of claim 15, i.e., a hygroscopic material, Taylor, however, discloses a package (a "sachet") for a medicament powder that comprises a desiccant such as silica gel, teaches that the preferred level of moisture content varies from medicament to medicament, and expressly suggests determining the optimal moisture content for a given medicament using routine laboratory testing (Abstract and page 6). A preferred medicament powder comprises a fluticasone ester (page 22, 2nd full paragraph). Taylor teaches that packaging the medicament powder can prevent an egress of moisture into the powder, which may lead to undesirable changes to the medicament such as degradation of the medicament, increase in particle size, or adherence of the particles to the walls of the carrier device resulting in reduced uptake via inhalation by the patient (page 2, 1st paragraph).  Taylor teaches that the desiccant (i.e. moisture control agent) is partially hydrated, see abstract.
Portier teaches a container system with moisture control capacity; the vessel is designed to hold pharmaceutical products such as dry powder inhalers (DPI), where the vessel includes an outer vessel and a moisture control material (silica gel or clay) blended with a plastic material placed within the vessel, see claims 15 and 16), see abstract; and page 1, lines 10-30; see also claims 1-2.   
Regarding clam 15 and the limitations of packaging with preferred relative humidity of between 20 and 40%, Portier teaches there are many products, which enhanced by the maintenance of pre-determined levels of relative humidity within containers for these products; including pharmaceutical products, such as dry powder inhalers (DPI), see page 1, lines 25-30. 
Regarding claim 15, Portier teaches a preferred range of relative humidity for the moisture control material is between 5% relative humidity and 40% relative humidity, see page 9, lines 14-16.   It is noted that Portier teaches a range that encompasses applicant’s claimed range with significant overlap that lie within the prior art range.1
The rationale to support a finding of obviousness is the combination of prior art elements according to known methods to predictably arrive at the claimed invention.
The combination of prior art elements and known methods are, as per Box, Taylor and Portier provide teachings and methods to produce a drug product by combining a long acting beta agonist drug (vilanterol) with an inhaled corticosteroid (fluticasone), into a dry powder inhaler, with humectant/desiccant type powder in packaging to retain moisture in the claimed relative humidity of 20-40%. 
Regarding claim 16 and the limitation of a desiccant, Portier teaches a method of subjecting a hygroscopic material to enough moisture (with partial or full hydration) to obtain a predetermined relative humidity, see page 6, lines 22-23. Portier teaches a moisture control material to maintain the relative humidity at the desired levels of its vessel/packaging/drug product, see page 9, last paragraph.  
Regarding claim 17 and a process according to Claim 15, wherein the hygroscopic material is present within a packet, and claim 19 that discloses a desiccant such as silica gel or clay, Taylor discloses a package (a "sachet") for a medicament powder that comprises a desiccant such as silica gel, teaches that the preferred level of moisture content varies from medicament to medicament, and expressly suggests determining the optimal moisture content for a given medicament using routine laboratory testing (Abstract and page 6). See also Portier that teaches silica gel and clay as moisture control substances.
Regarding claim 20 wherein the packet is loose within the drug product, Portier teaches where the moisture control substance (such as silica gel or clay), is placed within of an outer vessel, i.e., the drug product packaging.
Regarding claim 21 wherein the packet is fixed with respect to the inhalation device, Portier teaches the securing (fixation) of a moisture control material (desiccant) in a multifunctional vessel (drug product) for holding DPI pharmaceuticals within said vessel, see multiple references throughout Portier, in particular claim 1.  
Therefore, the invention as a whole was prima facie obvious at the time it was invented.  

RESPONSE TO ATTORNEY ARGUMENTS: 
The Attorney response argues that Box does not describe:
The claimed hygroscopic material exposed to moisture to attain a predetermined relative humidity;
The combination of the hygroscopic material with a dry powder inhalation device containing active ingredients (I) or (II) in the same or different pharmaceutical compositions; 
Enclosing the device and hygroscopic material within a package to define an enclosed volume to form the drug product and wherein the hydration level of the hygroscopic material is Relative Humidity of from 20 to 40%. 
The Attorney response argues Box discloses a “naked” dry powder inhalation device without packaging/wrapping and desiccant (no indication how to store the device or about relative humidity conditions 20-40%, sachets of desiccant etc.) 
The Attorney response argues Box’s reference to packaging is that of the formulation.
The Attorney response argues that Taylor references a different compound, propionate salt vs the furoate salt with different metabolic paths and durations of action.
The Attorney response argues that Box teaches hygroscopicity was clearly not a concern.
The Attorney response argues that Taylor or Fortier may teach the desirability of a desiccant but not the particular solution and relative humidity range claimed. 
The Attorney response argues Taylor teaches that lower relative humidity values are preferred. The Attorney response argues that WO 186 teaches that dry powder blends of the two actives is when the %RH was typically less than 15%. 
The Attorney response argues that Portier teaches a moisture control substance is at least a partially produced from a blend of a plastic material and at least one moisture control substance (unlike the present invention). 
In response to applicant's argument that individually, Box, Taylor or Fortier fail to teach the various aspects of the claimed invention spelled out above,  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Box teaches that compounds of formula I are combined with other compounds such as corticosteroids (columns 11-12; column 15, lines 10-13; and claim 7), preferably fluticasone propionate, see column 12, lines 4-5. 
Box teaches that its claimed compound of formula I (such as vilanterol) is administered by (dry powder inhaler) DPI devices, column 17, lines 35-67.
Box teaches such a combination in the claimed DPI device and in a package as claimed with a hygroscopic material, it does not explicitly teach the claimed desiccant packet, in a packaging with the claimed relative humidity. However, use of desiccants such as silica gel in sachet packets, enclosed in packaging with DPIs administering inhaled drugs at the claimed relative humidity are known in the art as per Taylor and Portier.
The Examiner notes the Attorney reference to Example 3, Figures 11 to 16 noting the control of relative humidity on total fine particle mass (FPM) of vilanterol and fluticasone furoate. Figures 12, 14 and 16 were noted to show that vs “naked” (without desiccant) or a relative FPM at RH 10%, the least variation of FPM was demonstrated at OW +D (20), OW + D (3) and Ow + D (40).  In response, it is noted that, Portier teaches a preferred range of relative humidity for the moisture control material is between 5% relative humidity and 40% relative humidity, see page 9, lines 14-16, RH values that the Attorney response points to as advantages of its claimed invention in terms of FPM.
Further, the claimed process merely and broadly claims a drug product where the enclosed dry powder inhalation device hygroscopic material are contained with a package to define a volume, with the claimed Relative Humidity of from 20-40%, where such claim elements are all described in cited prior art.
In contrast to the claimed process of claim 15, Example 3 of the specification describes an experimental process where the specific blends ( specified page 30, first paragraph) were stored in specific strip packaging  at specific doses of Compound A and B, with specific amounts of inhalation grade lactose (with a defined lactose fines percentages) and magnesium stearate, Id.  Further, a specific typ0e of desiccant was used (8g Eq-pak®) at tested and/or claimed relative humidities, Id. Further, the overwrapped devices were stored a specific temperature and RH conditions, Id. Accordingly, for Example 3 to serve as evidence (unexpected results) sufficient to overcome the prima facie case, the broad scope of claim 15, should be closer in scope to Example 3, rather than as presently and broadly claimed. See MPEP 716 (a)-(d), noting experimental data as unexpected results must compare the closest prior art and be commensurate in scope to the claimed invention to overcome the cited prior art.  

Maintained Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 15-17 and 19-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 72-81, 84-94, 96-104 and 106-145 of co-pending Application No. 13148982, 	Taylor et al. (WO 01/98174, published December 27, 2001) cited on applicant’s IDS dated 02/26/2013 and 
Portier et al. (WO 2008/135570, published November 13, 2008, cited by applicant on IDS).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of claims 15-17 and 19-21 are discussed above and hereby incorporated herein.  
Application No. 13148982 claims 

    PNG
    media_image1.png
    284
    701
    media_image1.png
    Greyscale

As per claim 15, Portier teaches the use of DPI devices, where the claimed vilanterol and fluticasone combination would be dispensed from, see page 1, lines 25-30.
Regarding the limitations of claim 15, i.e., a hygroscopic material, Taylor, however, discloses a package (a "sachet") for a medicament powder that comprises a desiccant such as silica gel, teaches that the preferred level of moisture content varies from medicament to medicament, and expressly suggests determining the optimal moisture content for a given medicament using routine laboratory testing (Abstract and page 6). A preferred medicament powder comprises a fluticasone ester (page 22, 2nd full paragraph). Taylor teaches that packaging the medicament powder can prevent an egress of moisture into the powder, which may lead to undesirable changes to the medicament such as degradation of the medicament, increase in particle size, or adherence of the particles to the walls of the carrier device resulting in reduced uptake via inhalation by the patient (page 2, 1st paragraph).  Taylor teaches that the desiccant (i.e. moisture control agent) is partially hydrated, see abstract.
Portier teaches a container system with moisture control capacity; the vessel is designed to hold pharmaceutical products such as dry powder inhalers (DPI), where the vessel includes an outer vessel and a moisture control material (silica gel or clay) blended with a plastic material placed within the vessel, see claims 15 and 16), see abstract; and page 1, lines 10-30; see also claims 1-2.   
Regarding clam 15 and the limitations of packaging with preferred relative humidity of between 20 and 40%, Portier teaches there are many products, which enhanced by the maintenance of pre-determined levels of relative humidity within containers for these products; including pharmaceutical products, such as dry powder inhalers (DPI), see page 1, lines 25-30. 
Regarding claim 15, Portier teaches a preferred range of relative humidity for the moisture control material is between 5% relative humidity and 40% relative humidity, see page 9, lines 14-16.   It is noted that Portier teaches a range that encompasses applicant’s claimed range with significant overlap that lie within the prior art range.2
The rationale to support a finding of obviousness is the combination of prior art elements according to known methods to predictably arrive at the claimed invention.
The combination of prior art elements and known methods are Application No. 13148982, that provides teachings and methods to produce a drug product by combining a long acting beta agonist drug (equivalent drugs salmeterol, formoterol or vilanterol) with an inhaled corticosteroid (fluticasone), with a dry powder inhaler, with humectant/desiccant type powder in packaging to retain moisture in the claimed relative humidity of 20-40%. 
Regarding claim 16 and the limitation of a desiccant, Portier teaches a method of subjecting a hygroscopic material to enough moisture (with partial or full hydration) to obtain a predetermined relative humidity, see page 6, lines 22-23. Portier teaches a moisture control material to maintain the relative humidity at the desired levels of its vessel/packaging/drug product, see page 9, last paragraph.  
Regarding claim 17 and a process according to Claim 15, wherein the hygroscopic material is present within a packet, and claim 19 that discloses a desiccant such as silica gel or clay, Taylor discloses a package (a "sachet") for a medicament powder that comprises a desiccant such as silica gel, teaches that the preferred level of moisture content varies from medicament to medicament, and expressly suggests determining the optimal moisture content for a given medicament using routine laboratory testing (Abstract and page 6). See also Portier that teaches silica gel and clay as moisture control substances.
Regarding claim 20 wherein the packet is loose within the drug product, Portier teaches where the moisture control substance (such as silica gel or clay), is placed within of an outer vessel, i.e., the drug product packaging.
Regarding claim 21 wherein the packet is fixed with respect to the inhalation device, Portier teaches the securing (fixation) of a moisture control material (desiccant) in a multifunctional vessel (drug product) for holding DPI pharmaceuticals within said vessel, see multiple references throughout Portier, in particular claim 1.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards vilanterol and fluticasone drug products, with overlapping, if not identical scope.  
As such, the claims of the instant application are obvious in view of the cited art. 

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response argues Baker et al reference the PCT application, WO 03/024439, which entered the US and issued as the Box patent on col 1, line 55 of the '721 patent. Baker, similar to Box, reports "Formulations of (Compound (I) with lactose and magnesium stearate have been found to demonstrate good levels of physical and chemical stability of the product, including at lower product strengths (see Col 4, lines 25-28). Col 7, line 63-67, describes a combination with vilanterol in combination with fluticasone furoate. Baker, like Box, does not describe any issue with hydroscopicity. This obviousness double type patenting rejection fails for similar reasons as the obviousness rejection above.
The combination of prior art elements and known methods are Application No. 13148982, that provides teachings and methods to produce a drug product by combining a long acting beta agonist drug (equivalent drugs salmeterol, formoterol or vilanterol) with an inhaled corticosteroid (fluticasone), with a dry powder inhaler, with humectant/desiccant type powder in packaging to retain moisture in the claimed relative humidity of 20-40%. 
In response, it is noted that, Portier teaches a preferred range of relative humidity for the moisture control material is between 5% relative humidity and 40% relative humidity, see page 9, lines 14-16, RH values that the Attorney response points to as advantages of its claimed invention in terms of FPM.
Further, the claimed process merely and broadly claims a drug product where the enclosed dry powder inhalation device hygroscopic material are contained with a package to define a volume, with the claimed Relative Humidity of from 20-40%, where such claim elements are all described in cited prior art.
In contrast to the claimed process of claim 15, Example 3 of the specification describes an experimental process where the specific blends ( specified page 30, first paragraph) were stored in specific strip packaging  at specific doses of Compound A and B, with specific amounts of inhalation grade lactose (with a defined lactose fines percentages) and magnesium stearate, Id.  Further, a specific typ0e of desiccant was used (8g Eq-pak®) at tested and/or claimed relative humidities, Id. Further, the overwrapped devices were stored a specific temperature and RH conditions, Id. Accordingly, for Example 3 to serve as evidence (unexpected results) sufficient to overcome the prima facie case, the broad scope of claim 15, should be closer in scope to Example 3, rather than as presently and broadly claimed. See MPEP 716 (a)-(d), noting experimental data as unexpected results must compare the closest prior art and be commensurate in scope to the claimed invention to overcome the cited prior art.  

Conclusion
In summary, no claims are allowed.

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
                                                                                                                         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Per MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, a prima facie case of obviousness has been established in light of the prior art as the claimed range (20-40% versus 5 to 40% of Portier), overlaps or lies within that of the cited reference.
        2 Per MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, a prima facie case of obviousness has been established in light of the prior art as the claimed range (20-40% versus 5 to 40% of Portier), overlaps or lies within that of the cited reference.